NO. 07-04-0427-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                    AUGUST 2, 2005

                          ______________________________


                      ROGER BELTRAN ROSALEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

               FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;

                NO. 6229; HONORABLE STEVEN R. EMMERT, JUDGE
                       _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant Roger Beltran Rosalez appeals from a judgment revoking community

supervision and imposing sentence pursuant to a conviction for driving while intoxicated.

We affirm.


       In accordance with a plea bargain, appellant entered a plea of guilty to a charge of

driving while intoxicated - subsequent offense, a third degree felony. The trial court found
that the evidence substantiated appellant’s guilt, accepted the guilty plea, found appellant

guilty, and sentenced appellant to confinement for ten years and a fine of $5,000.

However, the confinement portion of the sentence was suspended and appellant was

placed on community supervision for ten years.


       The State filed an Amended Motion to Revoke appellant’s community supervision

which alleged that appellant had violated conditions of community supervision by (1)

committing new criminal offenses, (2) using illegal substances on various dates, (3) failing

to report for the month of January 2004, (4) failing to pay costs, and (5) failing to pay

community supervision fees. Appellant pled not true to the alleged violations. After the

testimony of Mark Watson, appellant’s community supervision officer, the trial court found

that appellant had violated the terms of his community supervision, revoked appellant’s

community supervision, and ordered appellant serve the confinement portion of his

sentence in the Institutional Division of the Texas Department of Criminal Justice.

Appellant filed notice of appeal.


       Appellant raises three issues. Appellant contends that the trial court erred by (1)

allowing testimony as to the contents of appellant’s file maintained by the community

supervision office, (2) allowing testimony of lab results contained within appellant’s file, and

(3) imprisoning appellant for the failure to pay a debt.


       We review the trial court's decision regarding community supervision revocation for

an abuse of discretion, see Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App. 1984),

and examine the evidence in a light most favorable to the trial court's order, see Garrett


                                               2
v. State, 619 S.W.2d 172, 174 (Tex.Crim.App. [Panel Op.] 1981). The burden of proof in

a revocation of community supervision proceeding is by a preponderance of the evidence.

See Garrett, 619 S.W.2d at 174. The trial court is the exclusive judge of the credibility of

the witnesses and determines whether the allegations in the motion to revoke are

sufficiently demonstrated. Greer v. State, 999 S.W.2d 484, 489 (Tex.App.–Houston [14th

Dist.] 1999, pet. ref'd). To support a trial court’s decision of revocation, the record must

contain some evidence of a violation of community supervision. See Herald v. State, 67
S.W.3d 292, 293 (Tex.App.–Amarillo 2001, no pet.); Brumbalow v. State, 933 S.W.2d 298,

300 (Tex.App.–Waco 1996, pet. ref'd).


       In appellant’s first issue, he contends that Cole v. State, 839 S.W.2d 798

(Tex.Crim.App. 1990), demonstrates the inadmissibility of testimony of the community

supervision officer relating to appellant’s community supervision file. In Cole, the court

ruled that records prepared by law enforcement personnel during a criminal investigation

were not excluded from hearsay by the public records exception, TEX . R. EVID . 803(8)(B),

because it determined that the chemist’s report were (1) prepared by “law enforcement

personnel,” (2) during a criminal investigation, (3) subjectively interpreting results of the

investigation, and (4) not ministerial, objective observations of unambiguous facts. See

Cole, 839 S.W.2d at 810. Further, the Cole court concluded that records inadmissible

under Tex. R. Evid. 803(8)(B) are not admissible under TEX . R. EVID . 803(6). Id. at 811.

However, we believe that a community supervision revocation proceeding is different than

the situation in Cole. A community supervision revocation proceeding is an administrative

hearing, not a criminal trial. See Cobb v. State, 851 S.W.2d 871, 873 (Tex.Crim.App.


                                             3
1993); Bradley v. State, 564 S.W.2d 727, 729 (Tex.Crim.App. 1978).              Further, the

testimony of Watson related to his role as an officer of the court, not as law enforcement

investigating a crime. See TEX . CODE CRIM . PROC . ANN . art. 42.12, § 1 (Vernon Supp.

2004); TEX . GOV ’T CODE ANN . § 76.002 (Vernon 2005); See also Cunningham v. State, 488
S.W.2d 117, 120 (Tex.Crim.App. 1972) (the goal of a probation officer is to help rehabilitate

probationer, not to apprehend and convict criminals). Specifically, community supervision

officers are employees of the trial court. See Hardin County Community Supervision and

Corrections Dep’t v. Sullivan, 106 S.W.3d 186, 189 (Tex.App.–Austin 2003, no pet.)

(probation department officers and employees are employees of the judicial district they

serve); Vondy v. Commissioners Court of Uvalde County, 620 S.W.2d 104, 110 (Tex. 1981)

(courts have the inherent power to hire probation officers).        Finally, the community

supervision file contains information that is objective and routine, and not prepared in an

adversarial nor investigative manner. See Greer, 999 S.W.2d at 489. Viewing the

evidence in the light most favorable to the trial court’s order, we conclude that appellant’s

file maintained by the community supervision office is not precluded as admissible evidence

by TEX . R. EVID . 803(8)(B).         See Smart v. State, 153, S.W.3d 118, 121

(Tex.App.–Beaumont 2004, pet. ref’d) (the admission of evidence is more flexible at a

revocation proceeding); see also Greer v. State, 999 S.W.2d at 489.


       Next, we address whether appellant’s community supervision file is admissible as

a business record. Under appellant’s previous contention, appellant’s objection was that

appellant’s community supervision file is not admissible as a business record because it

was inadmissible under TEX . R. EVID . 803(8). However, appellant does not complain that


                                             4
the trial court erroneously ruled that the community supervision file was admissible as a

business record, or that the State failed to prove the file as a business record. We

conclude that the trial court did not abuse its discretion in admitting the records as business

records. See Texas Dep’t of Public Safety v. Pruitt, 75 S.W.3d 634, 637 (Tex.App.–San

Antonio 2002, no pet.). We overrule appellant’s first issue.


       Next, appellant contends that the trial court erred in allowing Watson to testify

regarding lab results contained in appellant’s community supervision file.            By this

contention, appellant challenges the testimony to prove a violation of the second condition

of appellant’s community supervision order.1 Assuming without deciding, that the trial court

erred in allowing Watson to testify as to the results of the urinalysis lab test, we would then

determine whether appellant was harmed by such error. See Broderick v. State, 35 S.W.3d
67, 74 (Tex.App.–Texarkana 2000, pet. ref’d). The State’s first amended motion to revoke

community supervision alleged three separate violations of the third condition, only one of

which was proven by the complained of test results. The other two violations were proven

by appellant’s own written admissions of using marijuana and cocaine during the period of

his community supervision. We conclude that the trial court had some evidence, even

without the lab results or testimony regarding the lab results, to find that appellant had

violated his community supervision by using narcotics during the period of his community

supervision. See Herald, 67 S.W.3d at 293; Brumbalow, 933 S.W.2d at 300. Hence, the

trial court did not abuse its discretion in finding that appellant had violated the third


       1
        Watson actually testified to lab results relating to a June 30, 2003 alleged violation.
This alleged violation was listed as a violation of the third condition, which ordered
appellant to abstain from the use of narcotics, not the second condition.

                                              5
condition of his community supervision by using narcotics. We overrule appellant’s second

issue.


         Appellant’s final contention that the Texas Constitution prohibits imprisonment for

debt is foreclosed by Thompson v. State, 557 S.W.2d 521, 525 (Tex.Crim.App. 1977). We

further note that appellant has failed to cite any authority to support his position. See TEX .

R. APP . P. 38.1(h). We overrule appellant’s third issue.


         Even if appellant succeeded on all three issues presented, appellant does not

dispute the trial court’s finding that appellant violated his community supervision by failing

to report monthly as required by his community supervision. Therefore, the trial court did

not abuse its discretion in revoking appellant’s community supervision since one violation

is sufficient ground for revocation.       See Moore v. State, 605 S.W.2d 924, 926

(Tex.Crim.App. [Panel Op.] 1980). We affirm.




                                           Mackey K. Hancock
                                               Justice


Do not publish.




                                              6